USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: \I-20-|4
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

SANDS,

Plaintiff,
19-cv-9370 (ALC)
-against-
ORDER OF DISCONTINUANCE
VIX, INC.,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:
It having been reported to the Court that this case has been or will be settled, it is hereby
ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

y Cin

ANDREW L. CARTER, JR.
United States District Judge

thirty days.

SO ORDERED.

Dated: | November 20, 2019
New York, New York

 

 

 
